UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. MASS HYSTERIA ENTERTAINMENT COMPANY, INC. (Exact name of registrant as specified in Charter Nevada 000-53739 20-3107499 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 5555 Melrose Avenue, Swanson Building Suite 400 Hollywood, CA 90038 (Address of Principal Executive Offices) (323) 956-8388 (Issuer Telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNo x As of April 6, 2010, there were 74,172,952 shares of our common stock issued and outstanding. MASS HYSTERIA ENTERTAINMENT COMPANY, INC. (Formerly, Michael Lambert, Inc.) FORM 10-Q February 28, 2010 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4T Control and Procedures 11 PART II OTHER INFORMATION Item 1 Legal Proceedings 12 Item 1A Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits 12 SIGNATURES 13 ITEM 1. FINANCIAL STATEMENTS MASS HYSTERIA ENTERTAINMENT COMPANY, INC. (Formerly, Michael Lambert, Inc.) (A Development-Stage Company) BALANCE SHEETS As of February 28, 2010 and November 30, 2009 February 28, 2010 November 30, 2009 (Unaudited) (Audited) CURRENT ASSETS Cash $ $ Subscription receivable - Total Current Assets Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS’DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accounts payable – related party Accrued liabilities Common stock liability (Note 6) Total current liabilities Convertible long- term debt – related party (Note 4) TOTAL LIABILITIES Commitments and contingencies - - STOCKHOLDERS’ DEFICIT Preferred stock, $0.001 par value,10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 140,000,000 shares authorized, 73,797,952 and 68,530,952 shares issued and outstanding as of February 28, 2010 and November 30, 2009, respectively. Additional paid-in capital Deficit accumulated during the development stage (5,260,730 ) (4,967,658 ) TOTAL STOCKHOLDERS’ DEFICIT (456,898 ) (309,311 ) TOTAL LIABILITIES & STOCKHOLDERS’ DEFICIT $ $ See notes to financial statements 1 MASS HYSTERIA ENTERTAINMENT COMPANY, INC. (Formerly, Michael Lambert, Inc.) (A Development-Stage Company) STATEMENTS OF OPERATIONS Three Months Ended February 28, 2010 and 2009, and for the period from Inception to February 28, 2010 (Unaudited) Three Months Ended February 28, For the Period from August 5, 2009 (Inception) to February 28, 2010 Sales revenue $
